EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 26 is changed to depend from claim 25.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Rowlandson (US 2005/0234354) and Mahajan (US 2012/0303079).  Rowlandson shows one or more external or implantable sensors configured to detect at least one medical parameter (Figure 1; Paragraph 18), an input configured to receive at least one dialysis session parameter (Paragraphs 15-18: manual entry or retrieval from electronic medical record; generic medical parameter entry can include dialysis session information), a processor in electronic communication with the one or more sensors and the input (Figure 1; Paragraph 18), wherein the medical device processor is configured to use an algorithm to determine a probability of a ventricular arrhythmia based on the one or more medical parameters (abstract; Paragraphs 3, 4, 18).  Mahajan shows monitoring dialysis status data and synchronizing arrhythmia data with dialysis data (Paragraphs 8, 36-44, 65, 93, 98; Paragraphs 20, 31, 33: heart rate, dialysate flow, sodium), where the dialysis session information includes fluid/electrolyte management data (Paragraphs 31, 33), in order to determine a risk of arrhythmia.  However, Rowlandson and Mahajan both operate under the premise that the dialysis session information such as fluid or electrolyte information is causally linked to the arrhythmia, in order to calculate the risk of arrhythmia, rather than making a determination of whether an arrhythmia is due to any of fluid management, electrolyte management, or both.  Thus, there is no disclosure or suggestion of the particular combination of elements as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792